Case: 5:19-cr-00234-BYP Doc #: 1 Filed: 04/09/19 1 of 2. Page|D #: 1

1N THE UNITED STATES DISTRICT Coun;l;;_
FoR THE NoRTHERN DISTRICT oF o’HIo* 1 "

  

    

§§

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) lN D l C T l\/l E N T
)
Plaintiff, ) k
) \ § ' f \ t
v. ) CASE NO. § §§ §
) Title 18, United States Code,
JOHANNES l\/IAAS, ) Sections 2423(c) and (e)
) a .. 1 1
D@f@ndam- ) j§,,§§§i§ ?§§t§§@§*§
COUNT 1

(Engaging in lllicit SeXual Conduct in Foreign Places, and Attempting to do So
18 U.S.C. § 2423(0) and (e))

The Grand Jury charges:

1. From on or about September 10, 2014 to on or about February 19, 2016,
Defendant JOHANNES MAAS, a United States citizen vvhose lastknovvn United States
residence Was in the Northern District of Ohio, Eastern Division, did travel in foreign commerce
and reside, temporarily and permanently, in Thailand, and engaged in illicit Sexual conduct, as
defined in Title 18, United States Code, Section 2423(1), vvith another person, Minor 1, and
attempted to do so, in violation of Title 18, United States Code, Sections 2423(c) and (e).

COUNT 2
(Engaging in lllicit SeXual Conduct in Foreign Places, and Attempting to do So
18 U.S.C. § 2423(0) and (e))
The Grand Jury further charges:
2. From on or about September 10, 2014 to on or about February 19, 2016, Defendant
JGHANNES l\/IAAS, a United States citizen vvhose last known United States residence vvas in

the Northern District of Ohio, Eastern Division, did travel in foreign commerce and reside,

Case: 5:19-cr-00234-BYP Doc #: 1 Filed: 04/09/19 2 of 2. Page|D #: 2

temporarily and permanently, in Thailand, and engaged in illicit sexual conduct, as defined in
Title 18, United States Code, Section 2423(f), With another person, Minor 2, and attempted to do

so, in violation of Title 18, United States Code, Sections 2423(0) and (e).

A TRUE BILL.

Original document - Signatures on file With the Clerk of Courts, pursuant to the E-Government

Act of 2002.

